DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.

Response to Amendment
	The amendment filed 10/8/21 has been accepted and entered. Accordingly, claims 1 and 10-12 are amended. 

Allowable Subject Matter
Claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A control unit for a reversing assistance system of a vehicle, comprising:
a control unit operatively configured to: 
determine and store first reference data in regard to a first forward travel of the vehicle, wherein the first reference data include a first reference trajectory of the vehicle for the first forward travel from an initial position to a first end position; 
detect that the vehicle begins a new, second forward travel at an intermediate position situated between the initial position and the first end position on the first reference trajectory; 
determine second reference data in regard to the second forward travel of the vehicle, wherein the second reference data include a second reference trajectory of the vehicle for the second forward travel starting from the intermediate position and ending at a second end position, wherein the second end position is different from the first end position; and 
link the second reference data for the second reference trajectory for the second forward travel starting from the intermediate position and ending at the second end position to the first reference data for the first reference trajectory for the first forward travel from the initial position to the intermediate position in order to provide a coherent reference trajectory for an assisted reverse travel from the second end position to the initial position” as recited in amended independent claim 1 and similarly recited in independent claims 10-12. Claims 2-9 are allowable based on their dependency from an independent claim. 
	The closest prior art, Mueller, fails to disclose the highly specific combination of required trajectories, i.e., first forward travel, storing first reference trajectory, new (i.e., discontinuous) second forward travel at an intermediate position situated between the initial position and the first end position on the first reference trajectory, determine and store second reference trajectory, from the intermediate position and ending at a second end position, and an additional assisted reverse travel from the second and position to the initial position, based on linking, the second reference data for the second reference trajectory for the second forward travel starting from the intermediate position and ending at the second end position to the first reference data for the first reference trajectory for the first forward travel from the initial position to the intermediate position.  For example, FIG. 3 tracks closely with the requirements of 
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Wherein 311 relates to an initial position, 312 relates to a first end position, 313 is an intermediate position. Solid lines indicate a reference trajectory, dashed lines indicate reversing, which is based on the reference trajectory (¶ 44), a first reference trajectory, referencing forward movement from 311 to 312 (i.e., driven manually ¶ 51), traveling in reverse from 312 to intermediate position 313, which is necessary to begin a new second forward travel “at an intermediate position situated between the initial position and the first end position on the first reference trajectory”, the second new forward travel from intermediate position 313 to second end position 314. The prior art fails to disclose these combinations of required steps, in the required order combined with the required reference trajectory storage, linking, and final calculation of a coherent reference trajectory for assisted reverse travel from the second end position (i.e., 314) to the initial position (i.e., 311). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667